Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1. Applicant’s response filed 2/25/21 and Applicant’s amendments and responses filed 5/9/19 and 7/9/20 are acknowledged and have been entered.

2.  Applicant's election of Group I and election with “traversal in part” of the species of SEQ ID NO: 29 in Applicant’s response filed 2/25/21 is acknowledged. 

The basis for Applicant’s “traversal in part” of election of species is that they allegedly do not place an undue burden of the PTO to perform a complete search of the subject matter of the pending claims. Applicant also states that “The present species elections are made without traverse to the extent that it is understood that, upon the finding of an allowable species, examination will continue until all species have been examined, or a non-allowable species is found, all in accordance with the procedures set forth in M.P.E.P. 803.02.” 

With regard to Applicant’s argument of no undue burden placed upon the Office, each peptide sequence must be searched separately against protein databases; in addition, a different search query must be used to search the particular post-translational modification(s) associated at different particular positions with(in) each different peptide.  Also, the different peptides derive from different proteins and bind to different HLA molecules and when so bound, bind to differently restricted T cell receptors.

With regard to the Group election, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).

The requirement is still deemed proper and is therefore made FINAL.

Claims 1, 16, 17, 41, 58, 79 and 80 read on the elected species, SEQ ID NO: 29. 

Upon consideration of the prior art, search and examination has been extended to include the species of peptide represented by SEQ ID NO: 4, 11, 16, 17, 28 and 35

Accordingly, claims 19-22, 29 and 33-40 (non-elected Groups II-XII) are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.



3.  The use of the terms EPPENDORF and ORBITRAP, which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

4.  The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.

5.  The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

6.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

This is a written description rejection.

Claim interpretation:  The claims are being interpreted consonant with the definitions in the specification that are enunciated below in the instant rejection, i.e., that “an” encompasses a subsequence of a particular peptide designated by a particular SEQ ID NO, and that a “target peptide” must possess the functional property of binding to an MHC molecule and thus displaying the complex thereof on a cell surface to T cells. In addition, as the sequence listing specifies that the sequences may be optionally post-translationally modified at particular positions as indicated, the peptides represented by the sequence identifiers in the claims may be so modified or unmodified.

Applicant has broadly claimed a composition/kit comprising at least one synthetic target peptide that is recited in instant base claim 1 or instant base claim 41, respectively, wherein:  

      (1) each target peptide is 8 to 50 amino acids long, and therefore is longer than the size required to bind to an MHC molecule and wherein the sequences flanking a particular peptide core (such as one of the recited SEQ ID NO peptides) are not limited to sequences that flank the said peptides in their respective proteins of origin and therefore influence whether or not a peptide that has the functional property of binding to an MHC class I (or class II) molecule (and therefore being a “target peptide”) when it is a length for binding to an MHC molecule still possesses the said functional property when embedded in flanking sequences not permissive of liberation by processing to the correct size to bind to an MHC molecule (and note that the peptides represented by the recited SEQ ID NO are the size to bind to a MHC class I molecule and are disclosed as binding to a particular MHC class I molecule); and/or

     (2) each target peptide comprises “an” amino acid sequence as set forth in a recited SEQ ID NO, i.e., comprises a subsequence of a recited SEQ ID NO that is of insufficient length to bind to an MHC class I or class II molecule.

The specification does not disclose a representative number of species of such target peptides in the claimed composition that are greater than the length nor shorter than the length permissive for the functional property of binding to a MHC class I molecule (including those peptides longer or shorter than the sequence of one of the recited SEQ ID NO), nor sufficient relevant identifying characteristics in the form of structure or functional characteristics coupled with a known or disclosed correlation between structure and function.

The guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, § 1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Fri. January 5, 2001, see especially page 1106 column 3).  

The specification discloses on page 56 at the first paragraph at section “III” that “The phrase “target peptide compositions” as used herein refers to at least one target peptide formulated, for example, as a vaccine; or as a preparation for pulsing cells in a manner such that the pulsed cells, e.g., dendritic cells, will display the at least one target peptide in the composition on their surface, e.g., to T cells in the context of adoptive T cell therapy.”   This definition therefore encompasses that the target peptide must possess the functional property of binding to a MHC molecule since surface display of the target peptide is in the context of the peptide being bound in the peptide binding groove of an MHC molecule.  

The specification discloses on page 23 at lines 13-14 that the articles “a”, “an”, and “the” are used herein to refer to one or more than one (i.e., to at least one) of the grammatical object of the article.

The specification discloses that Applicant’s elected species SEQ ID NO: 29 consists of the peptide sequence RPPITQSSL (a 9-mer or nonamer peptide) from RNA binding protein 27, wherein the peptide may be optionally methylated or dimethylated at the N-terminus and/or may by optionally O-GlcNAcylated on the threonine at position 5 (lower case “t”) (e.g., Table 3 and sequence listing).  The specification further discloses that this peptide binds to HLA-B*0702 (e.g., Table 4) and that the methylated glycopeptide having the position 5 GlcNAc or one of the said two modifications was capable of inducing T cell responses, whereas the unmodified could not (e.g., Example 8).  SEQ ID NO: 4, 11, 16, 17, 28 and 35 are also disclosed in Table 4 of the specification, and these peptides are O-GlcNacylated Class I MHC peptides on cancer cells associated with HLA-B*0702..  

The peptide in the composition of the instant claims is from 8 to 50 amino acid residues in length (longer than the peptide that is represented by the recited SEQ ID NO, in this case the nonamer peptide that consists of the sequence of, for example, SEQ ID NO: 29), or is a subsequence of the recited SEQ ID NO.  In either case, the peptide in the composition of the instant claims is longer or shorter, respectively, than is required to possess the functional property of binding to an MHC class I molecule, i.e., to span the MHC (designated “HLA” in humans) peptide binding groove (peptide binding site) of the cognate MHC class I molecule (for SEQ ID NO: 29, 4, 11, 16, 17, 28 and 35, this is HLA-B*0702), and in the former instance is embedded in additional flanking sequence(s) that are not the flanking sequences in the protein of origin and therefore not necessarily permissive liberation of the core peptide sequence that possesses the functional property of binding to a MHC class I molecule (i.e., except for the flanking sequence(s) in the protein of origin, one of skill in the art cannot envision a priori the identity of the flanking sequences that are permissive of retention of the said functional property.  

The specification does not disclose species of peptide that are longer or shorter than that that is represented by the peptide consisting of the sequence of a particular sequence identifier.  The specification does not disclose species of peptide longer than that represented by the sequence identifier that bind to a MHC class II molecule (wherein the peptide binding groove of a MHC class II molecule is permissive to an extent on binding longer peptides).  

The art recognizes that for a peptide to be a T cell epitope, the length of the peptide is important for binding to HLA.   The peptides that bind to class I molecules have a predominant length, i.e., a minimum of 8 or 9 amino acid residues for a class I MHC restricted T cell epitope peptide. A primary factor for this is that amino acid residues at the amino- and carboxy-termini of peptides binding to class I molecules interact with conserved amino acid residues in pockets (“A”,”F”) located at opposite ends of the binding groove of the class I molecule, giving rise to a common orientation of the peptides in the binding site (Engelhard, V.H. (Curr. Opin. Immunol. 1994, 6: 13-23, of record), especially page 14, column 1, lines 16-27.)  Thus, the amino acid residues at the peptides' termini make a network of hydrogen bonds with conserved residues on the sides and bottom of the peptide binding groove of class I molecules.   These interactions are important for holding the peptides in the binding groove and for stabilizing the complex (Guo et al (Nature, 1992, 360: 364-366, of record) at page 366, column 1 lines 1-10.)  “...the preferred length (of the peptide) is determined by the minimum amount of peptide required to span the center of the binding site and optimize the interactions at the ends”, but that the predominant length is 9 amino acid residues (Engelhard at page 14, column 1, lines 23-27).  

The art recognizes that sequences flanking the core sequence influence processing (liberation of the core sequence from the flanking sequences [e.g., Eisenlohr et al (J. Exp. Med. 1992, 175: 481-487), Shastri et al (J. Immunol. 1995, 155: 4339-4346), Bergmann et al (J. Immunol. 1996, 157: 3242-3249), Wang et al (Cell. Immunol. 1992, 143: 284-297), Perkins et al (J. Immunol. 1991, 146(7): 2137-2144), Theoboald et al (J. Exp. Med. 1998, 188(6): 1017-1028), and Gileadi et al (Eur. J. Immunol. 1999, 29: 2213-2222).
			
One of skill in the art cannot envision these amino acid sequences a priori.  One of skill in the art must perform a method of discovery to determine them.

Therefore, it appears that the instant specification does not adequately disclose the breadth of the at least one target peptide recited in the instant claims.  In light of this, a skilled artisan would reasonably conclude that Applicant was not in possession of the genus of all such target peptides and hence, not in possession of the composition comprising said target peptides, at the time the instant application was filed.    

8.  The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, 17, 41, 58, 79 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

  (a).  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 

     (i) In the present instance, claim 1 recites the broad recitation “comprises an amino acid sequence as set forth in any of SEQ ID NOs…, and the claim also recites ”optionally wherein:”  followed by the limitations recited in parts “(a)-(e)” which is the narrower statement of the range/limitation.  In addition, part “(d)” also recites the broad limitation “at least one of the synthetic target peptides is a peptide that is both O-GlcNAcylated and methylated,” followed by the narrow limitation “optionally wherein the peptide comprises and O-GlcNAcylated serine and a methylated arginine;”.  

     (ii)  In the present instance, claim 17 recites the broad recitation “wherein the composition further comprises and adjuvant” followed by the limitation “optionally wherein the adjuvant is selected from the group consisting of…” which is the narrower statement of the range/limitation.

     (iii)  In the present instance, claim 41 recites the broad recitation “A kit comprising at least one target peptide composition of claim 1 and a cytokine and/or an adjuvant,” followed by the limitation “optionally wherein” followed by the limitations recited at parts (a)-(e)” which is the narrower statement of the range/limitation.   

    (iv)  In the present instance, claim 79 recites the broad recitation “wherein the composition further comprises a pharmaceutically acceptable carrier,”” followed by the limitation “optionally a pharmaceutically acceptable carrier that is a pharmaceutically acceptable for use in a human ” which is the narrower statement of the range/limitation.   

The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

  (b)  Claim 58 is indefinite in the recitation of “wherein at least one of the synthetic peptides comprises” the limitations following the said phrase that are separated from each other by “and/or” because it is not clear what is meant, i.e., how any one of the peptide recited therein can possess all of the limitations that are separated by an “and.”

  (c)  "A Markush claim contains an 'improper Markush grouping’ if: (1) The species of the Markush group do not share a ‘single structural similarity,’ or (2) the species do not share a common use.” Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 Fed. Reg. 7162, 7166 (2011).

     (i)   In the present instance, the recitation of “SEQ ID NOs: 1-45” in instant base claim 1 is an improper Markush grouping since the peptides and the different proteins from which they derive have different sequences  and have different post-translational modifications at different positions (no single structural similarity), and bind to different MHC molecules.  In addition, the different peptides when in complex with their MHC restriction element, bind to different T cell receptors on different T cells and since the different peptides are from different proteins, they elicit immune responses against different proteins (no common use).  In the instances wherein the said recitation includes the unmodified peptide and one or more of the post-translational variants thereof, these peptides do not share a single structural similarity nor a common use since these peptides comprise no or different post-translational modifications and when bound to a MHC molecule bind to different T cell receptors on different T cells.
 
     (ii) In the present instance, the recitation of the different peptides derived from different tumor antigen proteins in Claim 16 and also in Claim 41 at part (e) is an improper Markush grouping since the proteins and their peptide subsequences do not share a single structural similarity.

9.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.  For the purpose of prior art rejections, the filing date of the instant claims is deemed to be the filing date of PCT/US2016/045852, i.e., 8/5/16, as provisional application 62/202,359 does not support the claimed limitations of the instant application.  The said provisional application does not disclose, for example, the full complement of sequences recited in instant base claim 1 (SEQ ID NO: 3 and 23 are not disclosed), that the target peptide is 8 to 50 amino acids long, a mimetic of an O-GlcNAcylated peptide, nor the limitations recited in claims 16, 17, 41, 80.


11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

12.  Claims 1 and 80 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Bassani-Sternberg et al (Mol. Cell. Proteomics, 1/9/2015, 14.3: 658-673).  

Claim interpretation:  As the sequence listing states that any listed post-translational modification is optional, and instant base claim 1 also recites that any recited post-translational modification is optional, the sequences in the claims are being interpreted as a peptide that does not comprise a post-translational modification.  Although the instant claim preamble recites “synthetic target peptide”, the sequence of the peptide is the same sequence, whether it is isolated or synthetic in this instance.  This is so because the instant specification indicates that special enrichment protocols must be applied to isolate and analyze the O-GlcNAcylated peptides (i.e., the specification at Example 2 discloses that O-GlcNAcylated peptides were enriched by selective esterification with aminophenylboronic acid to overcome the known ability of non-glycosylated peptides in order to suppress mass spectrometry electrospray ionization of co-eluting O-GlcNAacylated peptides), whereas the art reference does not teach any special steps to enrich for and detect post-translationally modified peptides, including O-GlcNAcylated peptides .

Bassani-Sternberg et al teach compositions comprising at least one of the peptides consisting of sequences identical to those of instantly recited SEQ ID NO: 29 (Applicant’s elected species), as well as SEQ ID NO: 4, 11, 16, 17, 28 and 35.  The said compositions are compositions that are eluted (from HLA molecules on a cell) peptide compositions, HPLC fractions comprising one or more of the said peptides, or compositions that are formulated to apply the peptide compositions for mass spectrometric analysis and sequencing.  The art reference teaches that these peptides bind to HLA-B*0702 (see entire reference, especially page 660 at column 1, Mass Spectrometry Data Analysis of HLA Peptides section, experimental procedures, results section at the first para, supplemental table S1, provided as a separate document (sequences are highlighted)).  

13.  Claims 1 and 80 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Caron et al (eLifesciences.org, 7/8/2015, pages 1-17) as evidenced by the specification at Table 4.  

Claim interpretation:  As the sequence listing states that any listed post-translational modification is optional, and instant base claim 1 also recites that any recited post-translational modification is optional, the sequences in the claims are being interpreted as a peptide that does not comprise a post-translational modification.  Although the instant claim preamble recites “synthetic target peptide”, the sequence of the peptide is the same sequence, whether it is isolated or synthetic.

Caron et al teach a composition comprising at least one peptide consisting of the same sequence as that of instantly recited SEQ ID NO: 16 (i.e., IPVSKPLSL).  The composition comprising the said peptide is a composition of eluted peptides from the HLA molecules to which they were bound, in this instance HLA-B*07 (see entire reference, especially “Source Data 3” on page 6 and Source Data 3 Supplemental Table (peptide sequence is highlighted), the latter supplied as a separate document).  

Although the art reference does not explicitly teach that the HLA-B*07 is HLA-B*0702, the specification at Table 4 evidences that this peptide (with a posttranslational modification at position 4, a position not involved in contacting the peptide binding groove, binds to HLA-B*07.  As the modified version of the peptide binds to HLA-B*0702, given that the modification is at a non-anchor position in the peptide and the art peptide binds to HLA-B&07, the unmodified claimed peptide composition appears to be the same as the peptide composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

14.  Claims 1 and 80 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Bourdetsky et al (PNAS, 4/8/2014, pnas.org/cgi/doi/10.1073/pnas.1321902111: E1591-E1599) as evidenced by the specification at Table 4 and by MHC class I allele B restricted peptide MHC binding motif for HLA-B*07:02 (IEDB.org, 2021, 1 page).  

Claim interpretation:  As the sequence listing states that any listed post-translational modification is optional, and instant base claim 1 also recites that any recited post-translational modification is optional, the sequences in the claims are being interpreted as a peptide that does not comprise a post-translational modification.  Although the instant claim preamble recites “synthetic target peptide”, the sequence of the peptide is the same sequence, whether it is isolated or synthetic. This is so because the instant specification indicates that special enrichment protocols must be applied to isolate and analyze the O-GlcNAcylated peptides (i.e., the specification at Example 2 discloses that O-GlcNAcylated peptides were enriched by selective esterification with aminophenylboronic acid to overcome the known ability of non-glycosylated peptides in order to suppress mass spectrometry electrospray ionization of co-eluting O-GlcNAacylated peptides), whereas the art reference does not teach any special steps to enrich for and detect post-translationally modified peptides, including O-GlcNAcylated peptides .

Bourdetsky et al teach a composition comprising at least one peptide consisting of the same sequence as that of instantly recited SEQ ID NO: 16 (i.e., IPISLHTSL).  The composition comprising the said peptide is a composition of eluted peptides from the HLA molecules they were bound to (see entire reference, especially Results section and Figure 1, and Supporting data S_01 supplemental table (peptide sequence is highlighted), the latter supplied as a separate document).  

Although the art reference does not explicitly teach that the peptide binds to HLA-B*0702, Table 4 of the instant specification evidences that a post-translationally modified version of this peptide binds to HLA-B*0702, the said modification being at position 4 of the peptide.  Evidentiary reference IEDB teaches that the anchor positions [that contact the HLA-B*0702 peptide binding groove] of peptides that bind to HLA-B*0702 reside at position 2 and at the carboxy-terminal position (underlined above in the enumerated peptide sequence).  As the modified version of the peptide binds to HLA-B*0702, given that the modification is at a non-anchor position in the peptide, the unmodified claimed peptide composition appears to be the same as the peptide composition of the prior art absent a showing of differences.  Since the Patent Office does not have the facilities for examining and comparing the method of the instant invention to those of the prior art, the burden is on Applicant to show a distinction between the method of the instant invention and that of the prior art.  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

15.  Claims 1 and 80 are rejected under 35 U.S.C. 102(a)(i) as being anticipated by Hassan et al (Mol. Cell. Proteomics, 2013, 12. 10.1074/mcp.M112.024810: 1829-1843).

Claim interpretation:  As the sequence listing states that any listed post-translational modification is optional, and instant base claim 1 also recites that any recited post-translational modification is optional, the sequences in the claims are being interpreted as a peptide that does not comprise a post-translational modification.  Although the instant claim preamble recites “synthetic target peptide”, the sequence of the peptide is the same sequence, whether it is isolated or synthetic. his is so because the instant specification indicates that special enrichment protocols must be applied to isolate and analyze the O-GlcNAcylated peptides (i.e., the specification at Example 2 discloses that O-GlcNAcylated peptides were enriched by selective esterification with aminophenylboronic acid to overcome the known ability of non-glycosylated peptides in order to suppress mass spectrometry electrospray ionization of co-eluting O-GlcNAacylated peptides), whereas the art reference does not teach any special steps to enrich for and detect post-translationally modified peptides, including O-GlcNAcylated peptides .

Hassan et al teach a composition comprising at least one peptide consisting of the same sequence as that of instantly recited SEQ ID NO: 11 (i.e., HPMSTASQV), SEQ ID NO: 16 (i.e., IPISLHTSL), SEQ ID NO: 17 (IPTSSVLSL), SEQ ID NO: 29 (RPPITQSSL), and/or SEQ ID NO: 28 (PPSTSAAAL). The composition comprising the said peptide(s) is/are a composition of eluted peptides from the HLA molecules they were bound to, in this instance HLA-B*0702 (see entire reference, especially Experimental Procedures section, and Supplemental Table S1 (peptide sequences are highlighted), the latter supplied as a separate document).  

16.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).   The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

17. (a) Claims 1, 16, 17, 58, 79 and 80 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11 and 13-18 of U.S. Patent No. US 9,561,266. Although the claims at issue are not identical, they are not patentably distinct from each other because SEQ ID NO: 2165, 2166 and 2167 (see Table 19 in ‘266) are identical to instantly recited SEQ ID NO: 29 that binds to HLA-B*0702; as such, the claims of ‘266 recite a species that anticipates the instant generic claims.  In addition, instant claim 41 recites a kit comprising the said peptide and a cytokine and/or an adjuvant.  

     (b) Claim 41 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-7, 9-11 and 13-18 of U.S. Patent No. US 9,561,266 in view of U.S. Patent No. 5,734,023.

Instant claim 41 recites “A kit comprising at least one target peptide composition of claim 1 and a cytokine and/or an adjuvant”.  

The claims of ‘266 recite a composition comprising one of SEQ ID NO: 2165, 2166 and 2167 that are identical to instantly recited SEQ ID NO: 29 that binds the MHC class I molecule HLA-B*0702 (see Table 19 in ‘266) and a therapeutically effective amount of an adjuvant.

The claims of ‘266 do not recite that the composition is placed in a kit.

U.S. Patent No. 5,734,023 discloses “Kits can also be supplied for therapeutic or diagnostic uses.”  U.S. Patent No. 5,734,023 further discloses that MHC binding peptides may be formulated in a kit along with buffers or reagents and with a detection means such as an antibody conjugated to a detectable label (especially paragraph spanning columns 28-29). 

It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the instant claims to have comprised the composition of the claims of ‘266 in a kit for therapeutic purposes as is disclosed by U.S. Patent No. 5,734,023 for other MHC binding peptides.

One of ordinary skill in the art would have been motivated to do this for convenience sake.

Claims 1, 16, 17, 41, 58, 79 and 80 are directed to an invention not patentably distinct from claims 1, 3-7, 9-11 and 13-18 of commonly assigned US 9,561,266, as enunciated supra.  

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned US 9,561,266, discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention.  In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

18.  No claim is allowed.  

19.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644